          Case 1:18-cv-02921-JMF Document 461 Filed 11/01/18 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATES OF NEW YORK, COLORADO,                    Civil Action No. 1:18-cv-2921-JMF
CONNECTICUT, DELAWARE, ILLINOIS,
IOWA, MARYLAND, MINNESOTA, NEW                   Hon. Jesse M. Furman
JERSEY, NEW MEXICO, NORTH
CAROLINA, OREGON, RHODE ISLAND,                  [PROPOSED] JOINT PRETRIAL ORDER
VERMONT, and WASHINGTON;
COMMONWEALTHS OF
MASSACHUSETTS, PENNSYLVANIA, and
VIRGINIA; DISTRICT OF COLUMBIA;
CITIES OF CENTRAL FALLS, CHICAGO,
COLUMBUS, NEW YORK,
PHILADELPHIA, PHOENIX, PITTSBURGH,
PROVIDENCE, and SEATTLE; CITY and
COUNTY of SAN FRANCISCO; COUNTIES
OF CAMERON, EL PASO, HIDALGO, and
MONTEREY; and the UNITED STATES
CONFERENCE OF MAYORS,

Plaintiffs,

NEW YORK IMMIGRATION COALITION,
CASA DE MARYLAND, AMERICAN-ARAB
ANTI-DISCRIMINATION COMMITTEE,
ADC RESEARCH INSTITUTE, and MAKE
THE ROAD NEW YORK,

Consolidated Plaintiffs,
  v.

UNITED STATES DEPARTMENT OF
COMMERCE; and WILBUR L. ROSS,
JR., in his official capacity as Secretary
of Commerce, and

BUREAU OF THE CENSUS, an agency
within the United States Department of
Commerce; and RON S. JARMIN, in his
capacity as performing the non-
exclusive functions and duties of the
Director of the U.S. Census Bureau,

Defendants.

                                             1
         Case 1:18-cv-02921-JMF Document 461 Filed 11/01/18 Page 2 of 5




        The parties having conferred among themselves and with the Court pursuant to Federal

Rule of Civil Procedure 16, the following statements, directions and agreements are adopted as

the Pretrial Order herein:

I.      Trial Counsel

        The names and contact information for all counsel who will appear at trial are listed on

the docket for this case, or will have entered notices prior to the final pre-trial conference.

II.     Subject Matter Jurisdiction

        Plaintiffs assert that this Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331 because it involves issues arising under the Constitution and laws of the United

States. Jurisdiction is also proper under the judicial review provisions of the Administrative

Procedure Act, 5 U.S.C. § 702.

        Defendants maintain their position that Plaintiffs lack standing to maintain their claims.

III.    Claims and Defenses

        The State of New York Plaintiffs’ Second and Third Claims for Relief remain to be tried.

(Docket No. 214.) The Second Claim for Relief seeks to “hold unlawful and set aside”

Defendants’ decision to add a citizenship demand to the 2020 Census questionnaire, on the

ground that it is “not in accordance with law,” “contrary to constitutional right,” “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” or is “without

observance of procedure required by law,” in violation of the Administrative Procedure Act. 5

U.S.C. § 706(2)(A)-(D). The Third Claim for Relief seeks to “hold unlawful and set aside”

Defendants’ decision because it is “arbitrary, capricious, [or] an abuse of discretion” in violation

of the Administrative Procedure Act. 5 U.S.C. § 706(2)(A).




                                                   2
         Case 1:18-cv-02921-JMF Document 461 Filed 11/01/18 Page 3 of 5



       The NYIC Plaintiffs’ First and Third Claims for Relief remain to be tried. (18-CV-5025,

Docket No. 1.) The First Claim for Relief alleges that in deciding to add a citizenship question

to the Decennial Census, Defendants acted with discriminatory intent and denied Plaintiffs equal

protection in violation of the Due Process Clause of the Fifth Amendment. The Third Claim for

Relief (like the State of New York Plaintiffs’ Second and Third Claims for Relief) asserts that

Defendants’ decision to add a citizenship question was arbitrary, unconstitutional, and contrary

to statute in violation of the Administrative Procedure Act, 5 U.S.C. § 706.

       This Court dismissed the State of New York Plaintiffs’ First Claim for Relief and the

NYIC Plaintiffs’ Second Claim for Relief, which alleged that Defendants’ decision to add a

citizenship demand to the 2020 Census questionnaire violated the Enumeration Clause of the

Constitution. (Docket No. 215.)

       Defendants’ position is that Plaintiffs lack standing to pursue any of their claims. Should

the Court reach the merits, Defendants position is that the Secretary’s March 26, 2018 decision

to reinstate a citizenship question on the 2020 census questionnaire is reasonable and fully

comports with the Administrative Procedure Act. In addition, Defendants maintain that Plaintiffs

will be unable to demonstrate that the Secretary’s stated rationale is pretextual, nor can they

show that it was based on discriminatory motives.

IV.    Number of Trial Days

       This case has been set for a two week bench trial to begin on November 5, 2018. The

Court will not be in session on November 8 or 12, 2018. The parties believe that the trial can be

completed in the allotted time.

V.     Trial by Magistrate

       At least one party has not consented to trial by magistrate.



                                                 3
         Case 1:18-cv-02921-JMF Document 461 Filed 11/01/18 Page 4 of 5



VI.    Stipulations

       The parties have met and conferred and will submit the first set of stipulations by October

30. The parties will continue to confer and may submit additional stipulations before trial.

VII.   Trial Witnesses

       A list of Plaintiffs’ trial witnesses is attached as Exhibit A. Defendants’ only trial

witnesses is Dr. John Abowd.

VIII. Deposition Designations

       Pursuant to the Court’s order at Docket No. 407, deposition designations will be provided

by noon on November 2, 2018.

IX.    Trial Exhibits

       A list of Plaintiffs’ trial exhibits is attached as Exhibit B. A list of Defendants’ trial

exhibits is attached as Exhibit C. These exhibit lists are also being provided to the Court via

email, per instructions. Per the Court’s instructions at the October 23 Status Conference, the

Parties will submit updated lists with objections to opposing parties’ lists by noon on October 29.

X.     Requested Relief

The Plaintiffs respectfully request that the Court:

       1. Declare that Defendants’ addition of a citizenship demand to the questionnaire for the

2020 Decennial Census is unauthorized by and contrary to the Constitution and laws of the

United States;

       2. Declare that the Defendants’ decision to add a citizenship question to the 2020

Decennial Census is not in accordance with law, is beyond statutory authority, and is arbitrary

and capricious, in violation of the Administrative Procedure Act, 5 U.S.C. § 706;




                                                  4
        Case 1:18-cv-02921-JMF Document 461 Filed 11/01/18 Page 5 of 5



       3. Preliminarily and permanently enjoin Defendants and all those acting on their behalf

from adding a citizenship question to the 2020 Decennial Census questionnaire.

       4. Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’ fees,

pursuant to 28 U.S.C. § 2412; and

       5. Award such additional relief as the court deems proper.



       Defendants respectfully request that the Court enter judgment in their favor.

      The Court enters this Joint Pretrial Order as modified on the record at the Final Pretrial Conference
      held November 1, 2018.

SO ORDERED.
                                                       __________________________________
                                                              JESSE M. FURMAN
                                                            United States District Judge

       November 1, 2018
Dated: ____________
New York, New York




                                                5
